                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                         NORTHERN DIVISION – BAY CITY

In re:                                 )                 Chapter 11
                                       )
INSPIRED CONCEPTS, LLC,                )                 Case No. 20-20034
                                       )
                  Debtor.              )                 Hon. Daniel Opperman
_______________________________________)

 ORDER GRANTING MOTION FOR ORDER REQUIRING IMMEDIATE PAYMENT
            OR ADEQUATE PROTECTION OF PACA CLAIM

         THIS MATTER came before the Court on the MOTION FOR ORDER REQUIRING

IMMEDIATE PAYMENT OR ADEQUATE PROTECTION OF PACA CLAIM (the “Motion”)

filed by Gordon Food Service, Inc. (“GFS”). For good cause shown, the application is hereby

GRANTED.

         IT IS HEREBY ORDERED that GFS holds a valid claim under the Perishable

Agricultural Commodities Act of 1930, as amended, 7 U.S.C. §§ 499a et seq. (“PACA”), which

totals $147,389.52 as of August 21, 2020, plus additional interest and attorney fees that may

accrue (the “PACA Claim”);

         IT IS FURTHER ORDERED that Debtor shall immediately pay to GFS all amounts

due and owing on its PACA Claim.




CO\6507590.2
20-20034-dob      Doc 264-1    Filed 08/21/20    Entered 08/21/20 16:54:01      Page 1 of 1
